774 N.W.2d 861 (2009)
In re DEERING
Paul Howard Deering, Petitioner-Appellant,
v.
People of the State of Michigan and Oakland Circuit Court Judge, Respondents-Appellees.
Docket No. 139798. COA No. 293607.
Supreme Court of Michigan.
November 23, 2009.

Order
On order of the Court, the motion for immediate consideration is GRANTED, the application for leave to appeal the October 5, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to seal the file is DENIED.